                               Case 3:21-cv-02631-LB Document 2 Filed 04/12/21 Page 1 of 3


                          Timothy L. Reed, Bar No. 258034
                      1   treed@fordharrison.com
                          Noah M. Woo, Bar No. 311123
                      2   nwoo@fordharrison.com
                          FORD & HARRISON LLP
                      3   1901 Harrison Street, Suite 1650
                          Oakland, CA 94612
                      4   Telephone: 415-852-6910
                          Facsimile: 415-852-6925
                      5
                          Attorneys for Defendant
                      6   WALMART INC. (erroneously sued as
                          WALMART, INC.)
                      7

                      8

                      9                                   UNITED STATES DISTRICT COURT
                  10                                     NORTHERN DISTRICT OF CALIFORNIA
                  11

                  12      BRIDGETTE HANEY,                              Case No.
                  13                       Plaintiff,                   DEFENDANT WALMART INC.’S
                                                                        CERTIFICATE OF INTERESTED
                  14                  v.                                ENTITIES OR PERSONS
                  15      WALMART, INC., and DOES 1 through             Action Filed:             February 9, 2021
                          100,                                          Action Removed:           April 9, 2021
                  16
                                           Defendants.
                  17

                  18

                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27
                  28
F ORD & H ARRISON
       LLP                                                                         DEFENDANT WALMART INC.’S CERTIFICATE OF
 ATTO RNEY S AT LAW       WSACTIVELLP:12159308.1
                                                                       -1-                INTERESTED ENTITIES OR PERSONS
     OAKLA ND
                               Case 3:21-cv-02631-LB Document 2 Filed 04/12/21 Page 2 of 3



                      1   TO THE COURT AND ALL PARTIES APPEARING OF RECORD:
                      2           In accordance with United States District Court, Northern District of California Local Rule
                      3   3-16, defendant Walmart Inc. (erroneously sued as WALMART, INC.) (“Defendant”) makes the
                      4   following disclosures relating to interested parties in the above-captioned action:
                      5           At this time, Defendant is not aware of any other party having an interest other than that of
                      6   the named parties to this action.
                      7
                          Dated: April 12, 2021                                  Respectfully submitted,
                      8
                                                                                 FORD & HARRISON LLP
                      9
                  10                                                             By: /s/ Noah M. Woo
                                                                                    Timothy L. Reed
                  11                                                                Attorneys for Defendant
                                                                                    WALMART INC. (erroneously sued as
                  12                                                                WALMART, INC.)
                  13

                  14

                  15

                  16

                  17

                  18

                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27
                  28
F ORD & H ARRISON
       LLP
                          WSACTIVELLP:12159308.1
                                                                           -2-            DEFENDANT WALMART INC.’S CERTIFICATE OF
 ATTO RNEY S AT LAW                                                                              INTERESTED ENTITIES OR PERSONS
     OAKLA ND
                                Case 3:21-cv-02631-LB Document 2 Filed 04/12/21 Page 3 of 3



                      1                                    CERTIFICATE OF SERVICE
                      2
                                  STATE OF CALIFORNIA/COUNTY OF ALAMEDA
                      3           I am a citizen of the United States and an employee in the County of Alameda. I am over
                      4   the age of eighteen (18) years and not a party to the within action. My business address is FORD
                      5   & HARRISON LLP, 1901 Harrison Street, Suite 1650, Oakland, California 94612.
                      6

                      7           On April 12, 2021, I served the within:

                      8
                            DEFENDANT WALMART INC.’S CERTIFICATE OF INTERESTED ENTITIES OR
                      9                               PERSONS
                  10      on the following parties:

                  11      Brian D. Sudano, Esq.
                          Sudano Law Firm
                  12      1990 N. California Blvd., 8th Floor, Suite 830
                          Walnut Creek, CA 94596
                  13      Telephone:     (925) 849-4183
                          Facsimile:     (925) 849-4185
                  14
                          Email: bsudano@sudanolaw.com
                  15      Attorney for Plaintiff BRIDGETTE HANEY

                  16
                            X     BY MAIL: I caused such envelope to be deposited in the mail at Oakland, California. I
                  17              am readily familiar with the firm’s practice for collection and processing of
                                  correspondence for mailing. It is deposited with the U.S. Postal Service on that same day
                  18              in the ordinary course of business.
                  19
                                I declare under penalty of perjury that the foregoing is true and correct and that this
                  20      document is executed on April 12, 2021, at Oakland, California.
                  21

                  22

                  23
                                                                BRIDGETTE C. BURDICK
                  24

                  25

                  26

                  27
                  28
F ORD & H ARRISON
       LLP
                                                                                                             PROOF OF SERVICE
 ATTO RNEY S AT LAW
     OAKLA ND             WSACTIVELLP:12159308.1
